DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,000,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mills on 07/25/2022.
The application has been amended as follows: Please refer to the “Applicant summary of interview with examiner” (INTRVIEW.APP) filed 07/25/2022, pg. 2-3 for the authorized examiner’s amendment.
Allowable Subject Matter
Claims 1-20 are allowed with entry of the examiner’s amendment and acceptance of the filed terminal disclaimer detailed above.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Anderson et al. (WO 2015/023772) (hereinafter Anderson) discloses a medical device (Abstract) comprising: a housing (Fig. 3, transmission housing 183); a shaft extending from the housing (Fig. 2, shaft 146; Fig. 3, shaft 181), a drive element manipulation mechanism within the housing (Fig. 1, actuation interface assemblies 103, 104; Para. 48: “Actuation interface assemblies 103, 104 contain a variety of mechanisms (discussed further below with regard to the exemplary embodiment of FIG. 2) that are controlled by a controller (e.g., at a control cart of a surgical system) to respond to input commands at a surgeon side console of a surgical system to transmit forces to the force transmission mechanisms 107, 108 to actuate instruments 101, 102); a drive element coupled to the drive element manipulation mechanism and extending from the housing and drive element manipulation mechanism and into the shaft (Fig. 3, end effector actuator 184 extends from housing 183 into shaft 181; Para. [0054], third sentence: “end effector actuator 184 (a partial view of which is shown) may be provided to actuate an end effector (not shown) of instrument”, going on to list multiple example of actuators).
Anderson does not teach, suggest, or motivate a cap comprising a cap opening, and a guide comprising a guide opening; wherein the guide opening overlaps with the cap opening to form a through hole smaller than the cap opening and smaller than the guide opening; wherein the drive element extends from the drive element manipulation mechanism through the through hole; and wherein the through hole is sized to provide a close fit around the drive element to prevent a fluid from passing through the through hole. As such, the invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792